Title: To George Washington from Major Benjamin Tallmadge, 11 August 1779
From: Tallmadge, Benjamin
To: Washington, George


        
          Sir
          Ridgfield [Conn.] Augt 11th 1779
        
        Agreeable to your Excellency’s Directions the dismounted Dragoons of our Regt have joined us at this place some time ago. We have been anxiously waiting for Arms, which we expected to have drawn near Hd Qrs—Disappointed in this an order was given to obtain them from the Magazine at Litchfield. An Officer was sent to receive them, but finding none at that place proceeded on to Springfield, & is finally returning without any. I am extremely anxious to have the men properly armed, for which purpose Capt. Edgar who will Commd them goes with this letter to Hd Qrs to receive your Excellency’s further directions.
        Since it is probable we may always have a part of the Regt acting on foot, I conclude there can be no objections to our filling up the Regt as soon as possible. Tho’ the Infantry have had recruiting orders the last winter, we have recd none, I conclude on acct of the difficulty attending the purchase as well as support of horses. There are some inducements to engage in a Corps of horse, in the Eyes of most People, which the Infantry have not. The Officers & men who have just come in from the Country, dismounted, inform me that during the late draught of men to serve in the Infantry, more than 100 men might have been easily engaged in this Regt during the war. I have mentioned the matter to Genl Howe who thinks it worth attending to immediately. If your Excellency should be of the same opinion we would attend to the matter after receiving the proper instructions. I am &c.
        
          B.T.
        
      